SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1170
CA 14-02259
PRESENT: SCUDDER, P.J., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


MELISSA MISENHEIMER, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

QUENTIN MISENHEIMER, DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (MARISSA A. COHELEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

MCCANN FIRM, LLC, ORCHARD PARK (JENNIFER M. MCCANN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered August 25, 2014. The order denied defendant’s
motion to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court